Citation Nr: 0404809	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of memory, 
sleeping problems, mood swings, joint pain, chest pain, and a 
stomach condition as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Marine Corps from 
December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for PTSD, and denied service connection for loss 
of memory, sleeping problems, mood swings, joint pain, chest 
pain, and a stomach condition as secondary to undiagnosed 
illness.  In September 2003, the veteran appeared at a Travel 
Board hearing.

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claims for service connection.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board notes that according to testimony provided by the 
veteran at his Travel Board hearing, he has been receiving 
Social Security Administration (SSA) disability benefits for 
several years, reportedly for at least one of the 
disabilities in issue.  SSA records may contain information 
relevant to his VA claims, and thus SSA records should be 
obtained.

The veteran seeks service connection for PTSD due to 
stressors he allegedly experienced during the Persian Gulf 
War.  His service records show that he is credited with 
service in Southwest Asia from January 1991 to May 1991.  His 
military occupation specialty was administrative clerk.  His 
service records show no combat decorations or other evidence 
that he served in combat.  His most recent VA examination and 
a number of treatment reports show a PTSD diagnosis (among 
other diagnoses).

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In various written statements and in 
hearing testimony, the veteran has related that his Persian 
Gulf War stressors included being subjected to repeated SCUD 
missile attacks in which he would have to put on a gas mask 
and move to a bunker, having a SCUD missile land near him, 
being stuck in a truck in the desert for two days with 
fighting going on around him and no way to hide or defend 
himself, and generally being afraid of what could happen if 
he was exposed to a gas attack.  The RO has not made an 
effort to corroborate the veteran's alleged stressors through 
the service department (Office of the Commandant of the 
Marine Corps), and it should do so.  

Any additional post-service medical records concerning the 
claimed conditions should also be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records 
concerning a psychiatric disorder, loss 
of memory, sleeping problems, mood 
swings, joint pain, chest pain, and a 
stomach condition, dated during and since 
1999, and not already in the claims 
folder.  The RO should also ask him to 
identify any additional non-VA post-
service medical records, not already in 
the claims folder, concerning these 
conditions, and the RO should obtain 
copies of the related medical records.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of related SSA decisions should also be 
obtained.

3.  The RO should contact the Office of 
the Commandant of the Marine Corps and 
attempt to verify the veteran's claimed 
Persian Gulf War stressors.  The RO 
should provide the Marine Corps with a 
description of the alleged stressors, 
along with copies of pertinent service 
records.  Aside from any information the 
Marine Corps may be able to provide on 
the veteran's claimed individualized 
stressors, it should provide detailed 
unit histories for the veteran's unit 
during his Persian Gulf War service.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for PTSD, and for 
loss of memory, sleeping problems, mood 
swings, joint pain, chest pain, and a 
stomach condition as secondary to 
undiagnosed illness.  If the claims are 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


